Order entered December 15, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00374-CV

                   LOCAL PUBLIC HOUSE, LLC, Appellant

                                         V.

                      CARLY PAGE SHOCKEY, Appellee

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-05120-2019

                                      ORDER

      Before the Court is appellant’s December 13, 2022 unopposed fourth motion

for an extension of time to file its opening brief. Because appellant timely filed its

brief on December 14, we DENY the motion as moot.


                                              /s/   BONNIE LEE GOLDSTEIN
                                                    JUSTICE